ALD-255                                                      NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 10-1375
                                   ___________

                                ROBBIE THOMAS,
                                              Appellant

                                         v.

JEFFREY A. BEARD; MARILYN S. BROOKS; NANCY A. GIROUX; RICHARD M.
HALL; STIVEN REILLY; PATTY MCKISSOCK; PETER LONGSTREET, M.D.; MS.
SUSAN SENCHAK; L.T. ROBINSON; C.O. RANDALL; L.T. MCCONNAL; SUPT. R.
 M. LAWLER; DEPUTY B. CORBIN; DEPUTY FISHER; L.T. MORRISTEN; JOLE
KELLER; MR. COOK, IRC at Huntingdon; MS. KEITH, Medical Dept Huntingdon; MS.
   JACKSON, of Medical Dept Huntingdon; C/O CHAMPPLE; C/O LOOPS; C/O
                        HINDRICK; C/O EDMOND
                ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                         (W.D. Pa. Civil No. 09-cv-00328)
                    Magistrate Judge: Honorable Cathy Bissoon
                    ____________________________________

  Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary
              Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 29, 2010

              Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                           (Opinion filed: August 5, 2010)
                                     _________

                                     OPINION
                                     _________

                                         1
PER CURIAM

       Robbie Thomas, a state prisoner proceeding pro se, appeals an order of the United

States District Court for the Western District of Pennsylvania granting summary judgment

in favor of Dr. Peter Longstreet, a prison psychiatrist, and dismissing his claims against the

remaining defendants in his civil rights action. We will affirm.

       The record reflects that Thomas suffers from psychological disorders and that Dr.

Longstreet began treating him in November 2005. On April 30, 2007, Dr. Longstreet saw

Thomas after Thomas was written up for misconduct. Dr. Longstreet prescribed Thomas an

anti-psychotic medication. Thomas was also placed in the restricted housing unit (“RHU”)

on that date. Three weeks later, while housed in the RHU, Thomas threatened to commit

suicide. Thomas stopped taking the anti-psychotic medication and Dr. Longstreet placed him

in an observation cell for approximately two days. Thomas later told Dr. Longstreet that he

had lost trust in him and that he blamed him for his time in the RHU. Dr. Longstreet

continued to treat Thomas until February 2008. At that time, Thomas refused to see Dr.

Longstreet and another psychiatrist began treating him.

       Thomas filed a complaint pursuant to 42 U.S.C. § 1983 in District Court alleging that

Dr. Longstreet prescribed him medications in order to cause him to attempt suicide. Thomas

averred that Dr. Longstreet was writing a non-fiction book. Thomas also named numerous

Department of Corrections (“DOC”) employees as defendants as well as a phlebotomist who

is not employed by the DOC. The parties agreed to the adjudication of the complaint by a



                                              2
Magistrate Judge. In granting summary judgment for Dr. Longstreet, the Magistrate Judge

found no evidence that would support a finding of an intentional attempt to cause Thomas

harm or a deliberate indifference to Thomas’ medical needs. The Magistrate Judge also

dismissed Thomas’ claims against the remaining defendants because Thomas did not aver

their personal involvement in the alleged constitutional violation. This appeal followed.

       As recognized by the District Court, to establish an Eighth Amendment violation

based on improper medical care, a prisoner must show acts or omissions sufficiently harmful

to evidence deliberate indifference to serious medical needs. Estelle v. Gamble, 429 U.S. 97,

106 (1976). The District Court correctly found that Thomas’ medical records belie his claim

that Dr. Longstreet intentionally tried to cause him harm. These records reflect a long course

of treatment, the prescription of the anti-psychotic medication when Thomas exhibited

paranoid thoughts, and the monitoring of Thomas’ condition when he considered suicide.

To the extent Thomas believes that Dr. Longstreet knew that prescribing the anti-psychotic

medication along with other medication he was taking would cause him to become suicidal,

there is no evidence supporting this belief.1 Absent a showing of deliberate indifference, the

District Court did not err in granting summary judgment in favor of Dr. Longstreet.



   1
    Thomas relies on a document reflecting that the anti-depressant he was taking, Paxil,
may interact with numerous other medicines, including those for psychotic disturbances.
See Dist. Ct. dkt. entry 72, Ex. A. He also submitted a document stating that the anti-
psychotic medicine he was prescribed, Trilafon, should be used cautiously in people who
are severely depressed and may be at risk for suicide. See Dist. Ct. dkt. entry 84, Ex. 11.
This evidence does not show that Dr. Longstreet intentionally tried to cause Thomas harm
or that he was deliberately indifferent to his serious medical needs.

                                              3
       The District Court also properly dismissed any claims against the remaining

defendants where Thomas did not allege their personal involvement in any wrongdoing.

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Although Thomas contends in

his responses to the motions to dismiss that certain DOC defendants aided Dr. Longstreet,

absent any showing of deliberate indifference by Dr. Longstreet, these claims also fail.

Finally, to the extent Thomas contends that the DOC defendants retaliated against him,

Thomas does not state a claim for retaliation against any individual defendant in his

complaint. Based on his failure to articulate such a claim in his numerous subsequent filings,

allowing amendment of the complaint would be futile.

       Accordingly, because this appeal does not raise a substantial question, we will affirm

the District Court’s order.2




   2
    Thomas’ motion for appointment of counsel is denied. See Tabron v. Grace, 6 F.3d
147, 155 (3d Cir. 1993). We also deny Thomas’ motion to strike Dr. Longstreet’s
response to his filing in support of his appeal.

                                              4